IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                 October 24, 2007
                                 No. 05-60381
                              Conference Calendar             Charles R. Fulbruge III
                                                                      Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

DEXTER BUFKIN

                                            Defendant-Appellant


                 Appeal from the United States District Court
                   for the Southern District of Mississippi
                           USDC No. 1:03-CR-12-1


Before JOLLY, BENAVIDES, and STEWART, Circuit Judges.
PER CURIAM:*
      Dexter Bufkin, federal prisoner # 29726-018, challenges the denial of Otis
Bufkin’s claim of a legal interest in certain property subject to forfeiture in
Dexter Bufkin’s guilty-plea conviction for interstate travel with the intent to
distribute methamphetamine. Generally, “a party may not appeal a district
court’s order to champion the rights of another.” Rohm & Hass Texas, Inc. v.
Ortiz Bros. Insulation, Inc., 32 F.3d 205, 208 (5th Cir. 1994). Under 21 U.S.C.
§ 853(n)(2), “[a]ny person, other than the defendant, asserting a legal interest in

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 05-60381

property which has been ordered forfeited to the United States may . . . petition
the court for a hearing to adjudicate the validity of his alleged interest in the
property.” Otis Bufkin filed such a petition. See § 853(n). Dexter Bufkin has no
standing to file such a petition and has no standing to appeal the court’s denial
of Otis Bufkin’s petition. See § 853(n); Rohm & Hass Texas, Inc., 32 F.3d at 208.
      APPEAL DISMISSED.




                                       2